Citation Nr: 0431576	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for hypertension, 
including claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hepatitis B, 
including claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for hepatitis C, 
including claimed as secondary to Agent Orange exposure.

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1970 to March 
1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from August 1998 and June 1999 
rating decisions by the No. Little Rock, Arkansas, Regional 
Office (RO), which, in part, denied service connection for 
nicotine dependence; denied service connection for diabetes 
and cardiovascular disease with hypertension, claimed as 
secondary to nicotine dependence; and granted service 
connection and assigned a 30 percent evaluation for post-
traumatic stress disorder, effective September 22, 1997.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the disability rating appellate issue as 
that delineated on the title page of this decision.  A 
December 1998 RO hearing on appeal was held.  Appellant 
subsequently failed to appear for a scheduled July 2000 
videoconference Travel Board hearing.  

In a January 31, 2001 decision, the Board denied the appeal.  
Appellant subsequently appealed this decision to the Court.  
By Order subsequently rendered, the Court granted the 
Appellant's unopposed Motion for Remand, vacated that January 
31, 2001 Board decision, and remanded the case to the Board 
for readjudication in accordance with the Joint Motion.  

VA subsequently revoked appellant's attorney's authority to 
represent VA claimants.  Appellant subsequently chose as his 
accredited representative the service organization listed on 
the title page of this decision.  

In July 2002, the Board undertook additional development on 
said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  However, during the pendency of the appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  Consequently, in light of that Federal 
Circuit case, in May 2003, the Board remanded the case to the 
RO for additional development, including readjudication that 
considered any additional evidence obtained pursuant to the 
Board development regulations in effect prior to said 
judicial invalidation.

Appellant subsequently appealed a June 2003 rating decision, 
which denied service connection for hepatitis B and C, 
including claimed as due to Agent Orange exposure.  A 
February 2004 rating decision, in part, granted service 
connection for diabetes mellitus, diabetic retinopathy, 
diabetic renal disease, and diabetic cardiovascular disease, 
thereby rendering moot the diabetes and cardiovascular 
disease service connection issue.  However, since that rating 
decision sheet coded the cardiovascular disease, for which 
service connection was granted, under Diagnostic Code 7005, a 
code for rating arteriosclerotic heart disease, it thus 
appears that the issue of service connection for hypertension 
remains in appellate status.  

The Board in the decision herein will deny service connection 
for nicotine dependence and a higher initial evaluation for 
post-traumatic stress disorder.  

The other issues of entitlement to service connection for 
hypertension and hepatitis B and C, including all claimed as 
secondary to Agent Orange exposure, will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  It has not been shown by competent, credible evidence 
that appellant has nicotine dependence or, alternatively, 
that any nicotine dependence was present during service.  

2.  Appellant's service-connected post-traumatic stress 
disorder is manifested primarily by mild depression and 
anxiety.  He remains well-oriented and cooperative, with 
essentially intact cognitive functioning.  VA examinations' 
global assessments of functioning indicate that appellant's 
psychiatric disability does not render him more than 
moderately impaired from a psychologic, social, and 
industrial standpoint.  

3.  Appellant's psychiatric disability does not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
appellant's wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991-West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCCA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to these appellate issues involving 
entitlement to service connection for nicotine dependence and 
an initial evaluation in excess of 30 percent for post-
traumatic stress disorder.  A comprehensive medical history 
and detailed findings with respect to the claimed nicotine 
dependence and the service-connected psychiatric disability 
issues on appeal over the years are documented in the medical 
evidence.  The service medical records adequately detail the 
circumstances and nature of the claimed nicotine dependence 
and service-connected psychiatric disability at issue and 
treatment thereof.  There are numerous private and VA medical 
records, and appropriate VA examinations have been conducted 
in the 1990's and in 2003.  Said clinical records and 
examinations are sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected psychiatric disability at issue, provide a clear 
picture of all relevant symptoms and findings, and included 
assignment of a score on the Global Assessment of Functioning 
Scale (GAF Scale), which deals with the degree to which an 
individual functions psychologically, socially, and 
industrially.  Additionally, an April 2003 VA examination was 
conducted with medical opinion rendered on whether appellant 
has any nicotine dependence and its etiology.

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said psychiatric disability in issue than that shown on said 
VA examinations and treatment reports.  

Additionally, appellant was issued Statements of the Case and 
Supplemental Statements of the Case, which included relevant 
laws and regulations, discussion of relevant clinical 
evidence, and a detailed explanation of the rationale for the 
adverse decisions with respect to the claimed service 
connection and service-connected disabilities on appeal.  

It does not appear that appellant or his representative has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained with respect to 
the claimed disabilities.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial rating decisions on appellant's 
nicotine dependence service connection claim and disability 
rating claim in question were rendered prior to the VCAA and, 
thus, a pre-adjudication VCAA notice could not have in fact 
been issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  Pursuant to the Board's 
May 2003 remand, the RO issued July and September 2003 VCAA 
notices on said claims on appeal, which specifically advised 
the appellant and his representative as to which party could 
or should obtain which evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose with respect to the appellate issues 
decided by the Board in its decision herein.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of his claims 
or his substantive rights, for the aforestated reasons and is 
therefore harmless.  See 38 C.F.R. §  20.1102 (2003).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. Mississippi Queen, 753 F.2d 1349, 1352 
(5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issues decided 
by the Board in its decision herein.  


I.  Service Connection for Nicotine Dependence.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is noted that in July 1998, the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) was 
enacted into law as Public Law No. 105-206.  In pertinent 
part, the IRS Reform Act prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  38 U.S.C.A. 
§ 1103 (West Supp 1999-West 2002).  However, section 1103 
does not affect veterans and survivors currently receiving 
benefits and veterans and survivors who filed claims on or 
before June 9, 1998.  As such, since the appellant's claim 
was apparently filed in May 1998 during an RO hearing, prior 
to June 9, 1998, the adjudication thereof is not affected by 
the IRS Reform Act.  

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  See 38 U.S.C.A. § 7104(c) (West 
2002).  In pertinent part, VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997) provides that:

Where a claimant can establish that 
a disease or injury resulting in 
disability or death was a direct 
result of tobacco use during 
service, e.g., damage done to a 
veteran's lungs by in-service 
smoking gave rise to lung cancer, 
service connection may be 
established without reference to 
section 38 C.F.R. § 3.310(a).  
However, where the evidence 
indicates a likelihood that a 
veteran's disabling illness had its 
origin in tobacco use subsequent to 
service, and the veteran developed a 
nicotine dependence during service 
which led to continued tobacco use 
after service, the issue then 
becomes whether the illness may be 
considered secondary to the service-
incurred nicotine dependence and 
resulting disability or death may be 
service connected on that basis 
pursuant to section 3.310(a).

VAOPGCPREC 19-97 cited to VAOPGCPREC 2-93, 58 Fed. Reg. 
42,756 (1993), which held, in pertinent part, that whether 
nicotine dependence was a disease for disability compensation 
purposes was essentially an adjudicative matter to be 
resolved based on accepted medical principles; and that 
direct-incurrence service connection may be granted if the 
evidence established that injury or disease resulted from in-
service tobacco use.

VAOPGCPREC 19-97 cited to a May 5, 1997, memorandum, in which 
the VA's Under Secretary for Health, relying on certain 
criteria set forth in another VA General Counsel Opinion, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  VAOPGCPREC 19-97 further 
stated that:

[S]econdary service connection may 
be established, under the terms of 
38 C.F.R. § 3.310(a), only if a 
veteran's nicotine dependence, which 
arose in service, and resulting 
tobacco use may be considered the 
proximate cause of the disability or 
death which is the basis of the 
claim....  [A] determination of 
proximate cause is basically one of 
fact, for determination by 
adjudication....

A subsequent event, which is 
referred to as an "intervening" 
cause, may interrupt the causal 
connection between an event or 
circumstance and subsequent 
incurrence of disability or death.

In precedent opinion 19-97, the General Counsel added that 
"[a]ssuming that adjudicators adopt the Under Secretary for 
Health's conclusion that nicotine dependence may be 
considered a disease, the two principal questions which must 
be answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service."  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress", as manifested by 
certain criteria.

The General Counsel further stated that "[i]f it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must determine 
whether the post-service usage of tobacco products was the 
proximate cause of the disability or death upon which the 
claim is predicated.  As discussed above, a supervening cause 
of the disability or death would sever the causal connection 
to acquisition of the nicotine dependence in service."  

Appellant's service medical records, including a February 
1972 service separation examination with attendant medical 
questionnaire, do not include any complaints, findings, or 
diagnoses pertaining to tobacco use or nicotine dependence.

The post-service clinical evidence indicates that on July 
1974 VA hospitalization, appellant reported having been a 
heavy smoker, but that he had quit smoking.  During November 
and December 1993 VA hospitalizations, a 20 year history of 
smoking was reported (which would place its onset after 
service).  However, during October 1997 and August 1998 VA 
hospitalizations and an April 2003 VA examination, the 
medical history appellant provided for clinical purposes 
divulged that the onset of his smoking was in the late 1960's 
prior to service.  

VA clinical records dated in 2001 noted that appellant had 
quit smoking about a year ago.  VA clinical records dated in 
June 2002 reported that he was a non-smoker during the past 
12 months; and another clinical record dated in August 2003 
reported that he had remained a non-smoker.  

A very significant negative piece of evidence is an April 
2003 VA examination report with medical opinion rendered on 
whether appellant has any nicotine dependence and its 
etiology.  On that examination, the examiner stated that he 
had reviewed the claims file; that on interview, appellant 
alleged that his smoking began "about one or two months 
after he got into Vietnam"; that his smoking continued at 
about a pack per day during service and subsequent thereto 
until about 1975, when the level increased to two packs per 
day after his wife's death; that he initially had tried to 
quit smoking in 1991; and that he continued to smoke.  The 
pertinent diagnosis was "[n]icotine dependence, not found."  
It is of substantial import that the examiner opined that 
even assuming that appellant did have nicotine dependence, 
there was no evidence that it began in service.  

The appellant's contentions and testimony state, in pertinent 
part, that he has nicotine dependency and that it had an in-
service onset.  See, in particular, a May 1998 RO hearing 
transcript, at T.19-22, wherein appellant testified that his 
smoking began in service; that in Vietnam, cigarettes were 
provided in his "C-rations" and he also bought them at the 
"PX"; that he has continued smoking since service; and that 
he was trying to quit smoking.  Although in Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), the Court stated 
"[a] layperson can certainly provide an eye-witness account 
of a veteran's visible symptoms", it was further explained 
in that case, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge such as a 
diagnosis...."  Here, appellant is not competent to offer 
medical opinion as to whether he has nicotine dependency and 
its etiology, since this requires medical opinion.  

The Board places very little, if any, probative weight to 
appellant's self-serving testimony as to the onset of his 
smoking, since his testimony is directly contrary to the 
medical history he provided for clinical purposes on November 
and December 1993, October 1997, and August 1998 VA 
hospitalizations and April 2003 VA examination that the onset 
of his smoking was either in the late 1960's, prior to 
service, or in 1973, after service.  As the Court has stated 
in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."

Thus, the competent, credible evidence, including the April 
2003 VA medical opinion in question, is overwhelmingly 
negative and indicates the likelihood that appellant either 
does not have nicotine dependence or, alternatively, if 
appellant is nicotine dependent, that acquired nicotine 
dependence was not present in service.  That April 2003 VA 
medical opinion is unrebutted by any competent, credible 
evidence of record.  Consequently, since the competent, 
credible evidence does not establish that acquired nicotine 
dependence was present in service, service connection for 
nicotine dependence is not warranted.  See VAOPGCPREC 19-97.  


II.  An Initial Evaluation in Excess of 30 Percent for Post-
traumatic Stress Disorder.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Historically, an August 1998 rating decision granted service 
connection and assigned an initial 30 percent evaluation for 
post-traumatic stress disorder, effective September 22, 1997.  
Thus, the critical period for analysis pertains to 1997 and 
thereafter.  

On February 1998 VA examination (apparently conducted by a 
psychologist), it was noted that appellant was not receiving 
any mental health treatment or psychotropic medications.  
Appellant's complaints included sleep difficulties, intrusive 
thoughts about the war, feeling uncomfortable in crowds, and 
occasionally being startled by anything loud.  He lived 
alone, and was retired in 1995 from the VA because he lost 
his eyesight secondary to diabetes.  He had been married and 
divorced twice.  He reportedly spent most of his time at home 
and had one friend whom he would telephone.  Clinically, he 
appeared casually groomed, cooperative, and with normal 
speech.  Eye contact was limited and he displayed visual 
difficulties.  His predominant mood was depression; and 
affect was appropriate.  Thought processes and associations 
were logical and tight, with no loosening of associations or 
confusion.  No gross memory impairment was observed.  He was 
correctly oriented, and no hallucinations/delusional material 
was apparent.  Insight and judgment were adequate.  Post-
traumatic stress disorder was diagnosed and a GAF scale score 
of 58 was assigned.  

During a May 1998 RO hearing, appellant testified that he had 
flashbacks; did not socialize or trust people; and had been 
treated for depression about five years ago.  During a 
December 1998 RO hearing, appellant testified that he had 
flashbacks 2-3 times a week.  

On February 1999 VA examination (conducted by the same 
examiner who conducted the February 1998 VA examination), it 
was noted that appellant was not receiving any mental health 
treatment or psychotropic medications.  Appellant's 
complaints included occasional anxiety, sleep difficulties, 
and nightmares concerning Vietnam.  Appellant stated that he 
was not easily startled by noises.  He was uncomfortable in 
crowds, but went to stores occasionally and to restaurants.  
He lived alone, and had not worked in 5 years.  He was 
currently awaiting a kidney transplant.  He stayed mostly at 
home, but would visit relatives.  He did not have many 
friends.  Clinically, appellant appeared casually groomed, 
and conversed readily.  Speech was normal with regard to rate 
and rhythm.  He displayed no anxiety, but appeared mildly 
dysphoric.  The predominant mood was mild depression; and 
affect was appropriate.  His thought processes and 
associations were logical and tight.  No confusion or gross 
impairment of memory was apparent.  He was correctly 
oriented, and no hallucinations/delusional material were 
elicited.  Insight and judgment were adequate.  A history of 
suicidal/homicidal ideation was noted.  Post-traumatic stress 
disorder was assessed and a GAF scale score of 55 was 
assigned.

On recent April 2003 VA psychiatric examination (conducted by 
the same examiner who conducted the February 1998 and 1999 VA 
examinations), the examiner noted that he had reviewed the 
claims file; and that appellant reported spending his time at 
home, although neighbors and friends would visit.  
Clinically, appellant appeared casually groomed, conversed 
readily, and was cooperative.  Speech was normal with regard 
to rate and rhythm.  He displayed some anxiety, but mood was 
euthymic.  Affect was appropriate.  His thought processes and 
associations were logical and tight.  No confusion or gross 
impairment of memory was apparent.  He was correctly 
oriented, and no hallucinations/delusional material were 
elicited.  Insight and judgment were adequate.  
Suicidal/homicidal ideation was denied.  A GAF scale score of 
55 was assigned.

Numerous VA and private clinical records dated between the 
late 1990's and 2004 primarily pertain to conditions other 
than appellant's service-connected psychiatric disability.  

The current VA Schedule for Rating Disabilities provides a 
general rating formula for mental disorders, including post-
traumatic stress disorders.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130.

The evidentiary record reveals that the GAF Scale scores of 
58 and 55 assigned appellant on 1998, 1999, and 2003 VA 
examinations are more nearly indicative of no more than a 
moderate degree of psychiatric impairment.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), wherein the Court 
explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55-
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"

Additionally, more recent VA clinical records do not indicate 
any increase in appellant's psychiatric impairment.  Although 
appellant has occasional anxiety and depression with 
associated symptomatology, the overall severity has not been 
medically described as severe.  See, for example, the 
February 1999 VA examination report, which described his mood 
as only mildly depressed.  The VA examinations reveal no 
cognitive impairment or bizarre/inappropriate behavior, and 
has been able to maintain his personal hygiene and other 
activities of daily living.  Furthermore, a February 1998 VA 
examination report indicated that even though appellant had a 
psychiatric disability, he had been able to retain employment 
until the mid-1990's, when he was forced into disability 
retirement due to visual impairment from diabetic 
retinopathy.  The evidentiary record additionally indicates 
that he has continued to function without any significant 
mental health treatment or psychotropic medication, and has 
maintained relationships with others even though he primarily 
stays at home.  The Board finds that the GAF scores of no 
less than 55, as well as the other clinical findings, do not 
more nearly approximate the criteria for a 50 percent rating, 
for the aforestated reasons.  In particular, the clinical 
records do not reveal occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation.  Again, his unemployment has been 
attributed to disability other than the psychiatric disorder 
in question and there is no indication that he has been 
frequently hospitalized for his psychiatric disorder.  38 
C.F.R. § 3.321(b)(1).  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this appellate issue, for the 
aforestated reasons.  


ORDER

Service connection for nicotine dependence and an initial 
evaluation in excess of 30 percent for post-traumatic stress 
disorder are denied.  The appeal is disallowed to this 
extent.


REMAND

With respect to the remaining appellate issues involving 
entitlement to service connection for hypertension and 
hepatitis B and C, including all claimed as secondary to 
Agent Orange exposure, additional evidentiary development 
appears warranted for the following reasons.

It is reiterated that a February 2004 rating decision, in 
part, granted service connection for diabetes and diabetic 
complications including renal and cardiovascular disease; the 
rating decision sheet coded the cardiovascular disease, for 
which service connection was granted, under Diagnostic Code 
7005, a code for rating arteriosclerotic heart disease; and 
that it therefore appears that the issue of service 
connection for hypertension remains in appellate status.  The 
evidentiary record indicates that hypertension apparently was 
initially diagnosed in the mid-1990's.  The etiology of 
appellant's hypertensive disease is unclear, although a 
February 1996 VA outpatient treatment record included an 
assessment of "[h]ypertension nephrotic...."  It also does 
not appear that the RO has formally adjudicated whether 
appellant's hypertensive disease may be secondary to, or 
post-service aggravated by, the service-connected diabetic 
cardiovascular disease.  A VA medical opinion on that 
etiological question concerning the claimed hypertensive 
disease is deemed warranted in order for an equitable 
determination by the Board on said appellate issue.  

With respect to the issue of entitlement to service 
connection for hepatitis B and C, appellant's service medical 
records indicate that he underwent a drug rehabilitation 
program; and a service separation medical questionnaire noted 
that he had used heroin in pill form.  Post-service clinical 
records indicate that in September 1980, it was reported that 
appellant was employed as a nurses' aide.  In August 1982, a 
liver enzyme SGOT was elevated on laboratory study.  In the 
late 1980's, appellant's complaints occasionally included 
abdominal pain.  In April 1992, appellant reportedly tested 
positive for exposure to hepatitis B and C when he attempted 
to donate blood; that according to appellant, his first 
spouse contracted hepatitis following a postpartum blood 
transfusion and died from that illness 17 years ago; that he 
had no history of needle sticks, blood transfusions, or 
homosexuality; and that a hepatitis B antigen was negative.  
Chronic persistent hepatitis was assessed in April and 
September 1993.  During November 1993 VA hospitalization, a 
history of hepatitis B was noted.  A hepatitis screen was 
interpreted as consistent with old hepatitis, not currently 
active.  In June 1995, a positive history for hepatitis C was 
noted.  Laboratory studies in August and September 2003 
revealed that an HCV PCR result was positive and was 
interpreted as indicating hepatitis C virus infection.  HBc, 
anti-HBs, and HbaAG results were negative.  The evidentiary 
record does not currently include any medical opinion as to 
whether appellant has residuals of hepatitis and if so, their 
etiology.  Consequently, the RO should arrange appropriate VA 
examination with medical opinion rendered to determine 
whether appellant has residuals of hepatitis and if so, their 
etiology.  

Accordingly, the remaining appellate issues are REMANDED for 
the following:

1.  With respect to the issues of 
service connection for hepatitis B 
and C, including claimed as 
secondary to Agent Orange exposure, 
the RO should arrange appropriate 
examination(s) to determine whether 
appellant has residuals of hepatitis 
and if so, their etiology.  The 
examiner(s) should review the entire 
claims folders, examine appellant 
(including any indicated tests and 
studies), and render opinion, with 
degree of probability expressed in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) as to the 
following question:

Does appellant have residuals of 
hepatitis B and/or C and, if so, 
what is the approximate date of 
onset of the residuals of hepatitis 
(i.e., are any residuals of 
hepatitis causally or etiologically 
related to service (including any 
in-service Agent Orange exposure) 
versus post-service causes)?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report(s).

2.  With respect to the issue of 
service connection for hypertension, 
including claimed as secondary to 
Agent Orange exposure, the RO should 
arrange appropriate examination(s) 
to determine the etiology of that 
claimed disability.  The examiner(s) 
should review the entire claims 
folders, examine appellant if 
necessary, and render opinion, with 
degree of probability expressed in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) as to the 
following questions:

(a) What is the approximate date of 
onset of appellant's hypertension 
(i.e., is any hypertension causally 
or etiologically related to service 
(including any in-service Agent 
Orange exposure) versus post-service 
causes); (b) Is any currently 
manifested hypertension causally or 
etiologically related to any 
service-connected disability, 
including the service-connected 
diabetic renal or cardiovascular 
disease; and (c) did any service-
connected disability, including the 
service-connected diabetic renal or 
cardiovascular disease, aggravate 
such non-service-connected 
hypertension?

The term "aggravate" used herein 
refers to post-service aggravation 
of a non- service-connected 
condition by a service-connected 
condition, to wit: an increase in 
severity of a non-service-connected 
disability (any additional 
impairment of earning capacity) 
attributable to and caused by an 
already service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439 
(1995).

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report(s). 

3.  The RO should review any 
additional evidence and readjudicate 
the issues of service connection for 
hepatitis B and C, and hypertension, 
including claimed as secondary to 
Agent Orange exposure, under all 
appropriate statutory and regulatory 
provisions and legal theories 
(including direct-incurrence, 
presumptive, and secondary service 
connection, to the extent 
applicable).  

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration in accordance with applicable provisions, to 
the extent such action is in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



